UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 6, 2012 ALL AMERICAN PET COMPANY, INC. (Exact name of registrant as specified in its charter) Maryland 001-33300 91-2186665 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 9601 Wilshire Blvd., Suite M200 Beverly Hills, California 90210 (Address of Principal Executive Offices, including zip code) (310) 424-1600 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway Suite 690 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Section 1 – Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On March 6, 2012, the Registrant executed a Convertible Revolving Grid Note (the “Note”) for a principal sum of up to One Million Dollars ($1,000,000) with the Founders of the Company, Lisa Bershan and Barry Swartz (the “Lenders”).The note bears interest at a fixed rate equal to Ten percent (10%) per annum and may be converted into equity of the Company at a conversion price of $0.0022, on or before March 6, 2013, at the option of the Holders.This transaction is deemed a related party transaction pursuant to Item 404(a) of Regulation S-K on the basis that the Lenders also serve as the Registrants principal officers and Directors of the Company.Additionally, Mr. Schwartz and Mrs. Bershan are husband and wife.The proceeds will be used for general working capital. Section 8 – Other Events Item 8.01 – Other Events On March 8, 2011, the Registrant disseminated a press release announcing the execution of the Note and its participation in the Global Pet Expo in Orlando, Florida, where the Company unveiled its newest innovation; PAWTIZER™.According to the Food and Drug Administration (the “FDA”), the active ingredient benzalkonium chloride, the same ingredient found in PAWTIZER™, when used properly kills 99.9% of bacteria and germs on dogs paws, making it a unique solution to protect family and friends from germs related to pets. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits EXHIBITS Exhibit Number Description Convertible Revolving Grid Note – Dated March 6, 2012 Press Release – Dated March 8, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. ALL AMERICAN PET COMPANY, INC. By: /S/ Barry Schwartz Barry Schwartz, Chief Executive Officer Date:March 12, 2012 3
